COLLIER, C. J.
— That it is competent for the defendant in an action of trespass, to adduce evidence to mitigate the damages, is an acknowledged principle. The admission of such proof like all other, that may be offered to a jury, is controlled by settled rules, calculated to achieve equal justice between litigants. Thus it is competent for a defendant to reduce the recovery against him, by showing, that he acted under a sudden provocation not amounting to a justification, and many other facts of a kindred character. But the intemperate habits of a plaintiff in an action for an assault and battery, can have no influence upon the assessment of damages against the defendant, without connecting such proof with something else as a consequence. Here no evidence was offered, either to palliate or excuse the trespass with which the defendant was charged; but it was attempted to elicit facts as a predicate, from which to infer, that a consequence of the battery may have resulted from the plaintiff’s bad habits. Conceding that the amputation of the plaintiff’s finger might have been prevented if he had conformed to the proper regimen, yet his imprudence cannot make the defendant less guilty in point of fact. It is not intimated that after the rencounter, the plaintiff became more irregular; the explanation of the inquiry supposes that he was then intemperate and continued so. Certainly it is the moral duty of every man who lives in the indulgence of any vice to reform his life, and of none more than the habitually intemperate. But the law cannot permit a man’s habits, to determine the value of any member of his body.
If the. plaintiff, either designedly or from mere carelessness, so treated the wound as to render amputation necessary, perhaps the jury should not estimate its loss in admeasuring *313damages; but if there was no change of habit for the worse, between the time of the fight and the loss of the finger, we think it may be considered as a direct consequence of the trespass and compensated by the jury. If the injury had not been inflicted, the loss would not have followed. The plaintiff was not bound to change his mode of life in order that the defendant could repair the trespass by a smaller amount in damages. It was enough for the former to be the loser by his intemperance, the latter cannot be gainer.
We think the evidence was properly excluded, and the judgment is therefore affirmed.